Case 2:18-cv-02788-MCA-MAH Document 46 Filed 01/07/19 Page 1 of 1 PageID: 1576


                           BURS0R                       FISHER
                                                                       P.A.
888 SEVENTH AVENUE                                                             ANDREW J. OBERGFELL
3�D FLOOR                                                                           Tel: 6 4 6 . 8 3 7 . 7 1 2 9
NEW YORK, NY 10019                                                                 Fax: 2 1 2 . 9 8 9. 9 1 6 3
www.b ur s or.c o m                                                             aobergfell@bursor .com



                                          January 7, 2019

 ViaECF

 The Honorable Michael A. Hammer
 United States Magistrate Judge
 District ofNew Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut St., Room 4015
 Newark, NJ 07101

 Re:      Bloom. v. AARP, Inc., et al., Case No. 2: 18-cv-02788

 Dear Judge Hammer:

          This firm represents Plaintiff Barbara Bloom in the above referenced case.

          We are seeking admission pro hac vice for Joshua D. Arisohn. Pursuant to your Judicial
 Preferences, enclosed are the following: (i) Declaration of Joshua D. Arisohn in support of
 admission; (ii) Declaration of Andrew J. Obergfell in support of Mr. Arisohn's admission; and
 (iii) a proposed pro hac vice consent order.

          Opposing counsel has no objection to entry of the pro hac vice consent order referenced
 above.

          If the order is acceptable, we respectfully request it be entered.

                                                         Very truly yours,

                                                            4-u-·-·-·
                                                         ./ �-
                                                                 4     --
                                                                                                      '\



                                                         Andrew J. Obergfell


 cc:      All Counsel of Record (via ECF)
